Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s), 1-3, 4, 5, 6, 9 and 10, where Claims 1 and 3 (generic linking calms) and 2, 9 and 10 are generic claims to this election. The Group I drawn to linear compensation of a first and second signal time of flight difference.
Group II, claim(s) 1-3, 7, 8, 9 and 10 , where Claims 1, 3 (generic linking claims) and 2, 9 and 10 are generic claims to this election. The Group II drawn to a quadratic temperature compensation of a first and/or  a second signal time of flight difference is performed.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
During a telephone conversation with Alexa J. Hunter Reg. No 74538 on 05/16/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 1-3,7,8, 9 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1:
It’s not clear for Examiner: if the phrase of “equal magnitudes” related to the  magnitude value detected by measuring time of flight of ultrasonic signals when is bolt/fastener is under “prestressed forces” e.g., unstressed  OR  to the “previously determine data”, which also related to the status of “prestressed forces”.
Examiner assumes the “prestress forces” related to the unstressed state of the bolt.
The “previously determined reference data” also directed to the “prestressed forces” in the bolt.
Examiner assumes that “equal magnitude” related to the measure value under “prestress forces”, of the “previously determined reference data” in a bolt, which is a same magnitude value.
     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (Pat.4602511) hereinafter Holt in view of Kruger (WO 2018/032106) hereinafter Kruger.
         Regarding Claim, Holt disclose a method for determining the prestress force of a connection component, wherein ultrasonic signals are introduced into the connection component and ultrasonic echoes of the ultrasonic signals are received again, comprising the following steps:
       a) introducing a longitudinal ultrasonic signal and determining a first signal time of flight FTOFL of the longitudinal ultrasonic signal until the reception of an echo (Col. 1, lines 25-32, where pair of pulses are transmitted down a bolt before installation, and the frequency at which the second echo of the first pulse coincides with the first echo of the second pulse is noted. As the bolt is installed, the frequency is varied to maintain the coincidence of these echoes);(Col. 5, lines 23-42, where transmitted longitudinal or transverse signal; reflected signal, when transmitted signal and reflected added together, interference signal mt+(n+1/2)/f, where m is echo that is being detected and t is round trip time of flight) of the longitudinal ultrasonic signal (Col. 6, lines 5-10, where two times-of-flight thus determined for the longitudinal and transverse waves are plugged into equation (1) to give the tensile stress),

    b) introducing a transverse ultrasonic signal and determining a second signal time of flight FTOFT of the transverse ultrasonic signal until the reception of an echo of the transverse ultrasonic signal (Col. 6, lines 5-10, where two times-of-flight thus determined for the longitudinal and transverse waves are plugged into equation (1) to give the tensile stress), and

   wherein steps a) and b) are carried out successively in any desired order or in parallel (Col. 1, lines 65-col.2, line 7,  where a longitudinal wave will travel roughly twice as fast as a transverse wave and the times-of-flight of the two waves are affected to different degrees by tensile stress. Longitudinal and transverse ultrasonic signals are applied to a first end of the fastener. The longitudinal and transverse signals are detected at this same first end of the fastener after they are reflected off of the second end of the fastener. The time-of-flight for each of the longitudinal and transverse waves is measured).

Holt does not disclose:
c) determining an effective temperature Teff and the prestress force of the
connection component on the basis of the first signal time of flight FTOFL, 
     the second signal time of flight FTOFT , previously determined reference data and calibration factors using the assumption that a prestress force FL ascertained using the first signal time of flight FTOFL and a prestress force FT ascertained using the second signal time of flight FTOFT are equal in magnitude, 
   
Kruger disclose 
c) determining an effective temperature Teff and the force of the
connection component (Figures 3A and 3B, Page 13, lines 23-26, Page 14, line 1 equation (2) where relationship between any changes in stress and temperature/effective temperature and resulting change in the relative TOF with respect to a reference state see equation (1), e.g., effective temperature is the any temperature with status of related to applying stress on the bolt/screw) on the basis of the first signal time of flight FTOFL, the second signal time of flight FTOFT (Page 12, lines 17-21, where linear relationship between relative change in TOF vs. temperature for both longitudinal and shear ultrasonic waves) previously determined reference data and calibration factors using the assumption that a prestress force FL ascertained using the first signal time of flight FTOFL and a prestress force FT ascertained using the second signal time of flight FTOFT (Page 13, line 23 until Page 14, line 12, where equation (2) where relationship between any changes in stress and temperature and resulting change in the relative TOF with respect to a reference state see equation (1) and (2), where CLe  and CsSe  are stress coefficients, CTl and CTS are temperature coefficients, and further stress coefficients may be determined in laboratory calibration tests);
determine prestress force (Col. 2, lines 5-25, where the tensile stress, T, in the fastener is then determined  by applying substantially the following equation (1) where v10 and v20+ther velocities of the longitudinal and transverse signals, respectively in a similar fastener not under stress, e.g., prestress force). 
Holt and Kruger does not explicitly disclose the prestress first signal and second signal are equal in magnitude.
Kruger disclose clamping force is applied…even out (Page 43, lines 3-8). 
The first and second signal would have the same magnitude since the screw is under the same stress at the time of measuring.
It would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was file to applied the equal magnitude of the prestress force, since Applicant have not disclose that equal magnitude values of prestress to solve any stated problem  or is for any particular purposes and appears that invention would performed equally  will with other applied magnitude values of the prestress force.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to determining an effective temperature and the prestress force, as taught by Kruger into Holt in order to more accurately predict the deformation of the bolt/screw under certain tension.  

Regarding Claim 2, Holt and Kruger disclose the method as claimed in claim 1, but Holt does not disclose the previously determined reference data comprise a first reference time of flight BTOFL of the longitudinal ultrasonic signal and a second reference time of flight BTOFr of the transverse ultrasonic signal, which were ascertained at a reference temperature Tpror.
Kruger disclose the previously determined reference data comprise a first reference time of flight BTOFL of the longitudinal ultrasonic signal and a second reference time of flight BTOFr of the transverse ultrasonic signal, which were ascertained at a reference temperature Tpror (Page 12, lines 17-21, where linear relationship between relative change in TOF vs. temperature for both longitudinal and shear ultrasonic waves);
(Page 13, line 23 until Page 14, line 12, where equation (2) where relationship between any changes in stress and temperature and resulting change in the relative TOF with respect to a reference state see equation (1) and (2), e.g., reference state corresponds to the reference times and temperature of the instance application).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to determining an reference temperature, as taught by Kruger into Holt in order to more accurately predict the deformation of the bolt/screw under certain tension.  

Regarding Claim 3, Holt and Kruger disclose the method as claimed in claim 1,
And further Holt disclose determining prestress force (Col. 2, lines 5-25, where the tensile stress, T, in the fastener is then determined by applying substantially the following equation (1) where v10 and v20+ther velocities of the longitudinal and transverse signals, respectively in a similar fastener not under stress, e.g., prestress force);
   empirically ascertained change in a signal time of flight (Fig.3, is a chart of experimental time of flight measurements).
 Holt does not disclose the calibration factors describe an empirically ascertained relationship between prestress force and a change in a signal time of flight, and/or wherein the calibration factors describe an empirically ascertained temperature dependence of the time of flight of the non-loaded connection element.
Kruger disclose 

calibration factors describe an ascertained relationship between
 stress force and a change in a signal time of flight (Page 13, line 23 until Page 14, line 12, where equation (2) where relationship between any changes in stress and temperature and resulting change in the relative TOF with respect to a reference state see equation (1) and (2), where CsLe  and CsSe  are stress coefficients, CTl and CTS are temperature coefficients, and further stress coefficients may be determined in laboratory calibration tests).
  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to provide calibration factors in relationship between
 stress force and a change in a signal time of flight, as taught by Kruger into Holt experimental chat in order to more accurately determine the deformation in different points of the bolt/screw.

      Regarding Claim 10,  Holt and Kruger disclose method as claimed in claim 1.
Further, Holt disclose a device for determining the prestress force of a connection component comprising means for introducing longitudinal ultrasonic signals and transverse ultrasonic signals (Col. 5, lines 14-30, where tensile stress in the fastener can be determined by simply measure in the times-of-flight for the longitudinal and transverse waves and knowing the approximate length of the unstressed portion of the fastener. Reflected signal 12 …reflected off the far and of the fastener…two signals are added together to produce a summed signal) into the connection component (Fig. 1, # 24, Col. 6, lines 16-20, where pulses are applied by an ultrasonic transducer 22 to a first end of a bolt 24), means for receiving ultrasonic echoes of the ultrasonic signals, and a control unit, wherein the control unit  is configured to carry out one of the methods as claimed in claim 1 (Fig. 1, # 26(receiver), 30 (microcomputer), Col. 6, lines 27-32, where microcomputer coupled to receiver 26).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Kruger, as applied above and further in view of Kruger, et.al.,(CN109877518A)   hereinafter Kruguer et.al., (CN109877518A).
Regarding Claim 9, Holt and Kruger disclose the method as claimed in claim 3, but does not disclose the effective temperature Teff is given by equating FT and FL and numerically seeking solutions to the equation for Teff.

Kruger et.al., (CN109877518A) discloses numerically seeking solutions (Page 17, lines 22-24, where Equation (50) and (51)  calculation of the can by a numerical method of numerical interpolation, to find at a given value of the relative change of the TOF of the temperature correction value of Δ load).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to use the numerical interpolation method as taught by Kruger et.al., (CN109877518A) for axial stress calculation parameters based on temperature of Kruger and further incorporate with Holt reference in order to quicker way to find effective temperature.

Allowable subject matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
        Regarding Claim 7: 
The method as claimed in claim 3, wherein a quadratic temperature compensation of a first and/or a second signal time of flight difference is performed, wherein a temperature-corrected first signal time of flight difference is given by 

    PNG
    media_image1.png
    41
    388
    media_image1.png
    Greyscale

and a temperature-corrected second signal time of flight difference is given by

    PNG
    media_image2.png
    36
    379
    media_image2.png
    Greyscale

wherein C1L, C1T, C2L and C2T are empirically ascertained constants.

       Regarding Claim 8. The method as claimed in claim 3 or 7, wherein a quadratic relationship between prestress force and a signal time of flight difference is assumed,

wherein the prestress force FL ascertained by way of the first signal time of flight is given by 

    PNG
    media_image3.png
    28
    300
    media_image3.png
    Greyscale

 and the prestress force FT ascertained by way of the second signal time of flight is given by

    PNG
    media_image4.png
    33
    315
    media_image4.png
    Greyscale

wherein k1L, k2L, k1T and k2T are empirically determined constants.
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Nassar et.al., (Pub. 2006/0137463) disclose (para [0009], where e temperature dependence of the ultrasonic speed increases or decreases depending on whether the stress is applied parallel or perpendicular to the direction of the wave propagation; para [0018], where stress level in the bolt affects the temperature dependence of the wave speed. The effect of stress on the temperature dependence of longitudinal ultrasonic wave speed becomes much smaller, and opposite in sign, when the stress is applied parallel to the direction in which the waves are propagate).
2. Andersson WO(97/11343) disclose (Page 2, lines 1-9, where a difference between longitudinal and transverse waves as regards the time of flight dependency on the temperature in the object being inspected. It has been found that the time of flight of transverse waves is more affected by temperature changes than longitudinal waves, whereas, oppositely, the time of flight for longitudinal waves is more dependent on the load magnitude than the time of flight for transverse waves).
      3. Pagano (Pat. 3969810), where a method for measuring the tension in a bolt by measuring the time-of- flight for an ultrasonic signal which is transmitted down the length of the bolt and reflected back. This time-of-flight is first measured when the bolt is not under stress and is then measured as the bolt is placed under stress, with the variation in the time-of-flight being approximately proportional to the tension.
      4. Smith (US Pub.2013/0333441).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862